 tI)t CISI()NS O)F NAII()NAl L ABOR RI LATI()NS BO()AR)Carpenters Iocal Union No. 1622, United Brother-hood of Carpenters & Joiners of America,AFL-CIO and Paul E. Iacono Structural Engi-neer, Inc. Case 32-CI'-68July 7, 1980DECISION AND ORDERBY CHAIRMAN FANNING ANI) MIMHBIRSJENKINS AND) TRU SI)AI.TOn March 14, 1980, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, and the GeneralCounsel and the Charging Party filed briefs in sup-port of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, CarpentersLocal Union No. 1622, United Brotherhood ofCarpenters & Joiners of America, AFL-CIO,Hayward, California, its officers, agents, and repre-sentatives, shall take the action set forth in the saidrecommended Order.DECISIONSIAII MI N oI lHil CASItJt RROI I) H. SHAPIRO, Administrative Law Judge: Thehearing in this proceeding, held on January 7, 1980, isbased on an unfair labor practice charge filed on August13, 1979, by Paul E. lacono Structural Engineer, Inc.,herein called the Employer, which was amended onAugust 16, 1979. On August 21, 1979, a complaint issuedon behalf of the General Counsel of the National LaborRelations Board, herein called the Board, by the Region-al Director for Region 32, alleging that Carpenters LocalUnion No. 1622, United Brotherhood of Carpenters &Joiners of America, AFL-CIO, herein called Respond-ent, has engaged in unfair labor practices within themeaning of Section 8(b)(7)(C) of the National Labor Re-lations Act, as amended. The Respondent filed an answerdenying the commission of the alleged unfair labor prac-tices.Upon the entire record, from mv observation of thedemeanor of the witnesses, and having considered thepost-hearing briefs, I make the following:FINI)IN(,S OI FA( I1. I Tt AII Al(il,) IUNFAIR I IABOR PRA( IICTSA. 7The Evidence1. The settingThe Employer is a general contractor in the buildingand construction industry. Respondent is not certified bythe Board to represent any of the Employer's employees.In June 1979, the Employer performed constructionwork for ain automobile dealership, located in Livermore,California, herein called the project. It employed ap-proximately two to three employees on the project whodid carpentry work. They were jointly employed by theEmployer and R. J. Wallard Employer as project super-intendent.2. Business Representative Roy Fouche visits theprojectDuring the middle of June 1979. the project was vis-ited by Roy Fouche a business representative for Re-spondent. Fouche introduced himself to Project Superin-tendent Wallard who advised Fouche that he worked forthe Employer and was in charge of the project. WhenFouche asked if the Employer was "union," Wallard re-plied, "no." Fouche stated that a majority of the contrac-tors who did business in the area were union contractorsand that Respondent, which was strong in that area, hada good program and a good collective-bargaining con-tract. Wallard asked what the carpenters were currentlyearning under the Respondent's collective-bargainingcontract. Fouche gave him this information and indicat-ed that he would be happy to furnish Wallard a copy ofthe Respondent's contract.The description of this conversation is based on Wal-lard's testimony. Fouche testified that he visited the proj-ect on June 26 or 27, at which time he told Wallard thatif Wallard got tired of working for the Employer thatFouche would get him a job with Respondent. Wallardrejected this offer, stating that he was happy working forthe Employer, and that he was earning more money thanRespondent was paying. I have rejected Fouche's ver-sion because Wallard impressed me as a more crediblewitness than Fouche. Also, it seems highly improbablethat Wallard would not identify himself as the projectsuperintendent and that knowing this Fouche wouldhave solicited him to join RespondentI RcpoilldC llt in it il, sr i ltcr lniit, thalt it Isi albhor orgailll/lli lll U l(hlinIhlt' mearillu g ofi Sc.' 2(5) ill' Ille Act. .lll Ililt the I mplho cr meets theIoa.rd's jtl*si i.i(huinl Ikilndil d iili i' fll Cfipllplotr A ilhin ht' mncanlillg ofSt,- 2(6l ) r idl (7) o' tilt Acl ,CordIll ] ' , l ll'cu. I hri d it "III CIITCIM tC l'p01IotIs oI the Act for til Itelarct to lw,_rl Iull'fit_1oll hertill250 NLRB No. 5641I CARPENTERS I ()CAI. UNION N() 16223. Respondent pickets the Employer and disclaimsan illegal objectOn June 27. 1979, Respondent decided to picket theEmployer at the project and wrote the Employer as fol-lows:This letter is to protest the undercutting of unionwages and benefits by your firm. It is our informa-tion that the wages and benefits that are paid to per-sons employed by you are substantially lower thanthe union scale prevailing for such work in thisarea. Such sub-standard wages and benefits adverse-ly affect other employees working in this industry,since they tend to depress the wages and benefitsthat have been negotiated and limit the employmentopportunities of employees we represent.By this letter, Carpenters Local Union 1622 isnot requesting, nor shall it request, that you employor refuse to employ any individuals or group of in-dividuals, nor do we request that you assign workto employees in any past labor organization or anyparticular trade, craft or class. We do not seek toorganize your employees nor do we suggest or re-quest that you bargain with this union as a repre-sentative of your employees.Our sole purpose is to seek to eliminate the threatto union wages and benefits that has arisen as aresult of the practices of your firm. If you changeyour wages and benefits so they substantially meetthe prevailing area standards, please advise us im-mediately. In the absence of such changes weintend to inform the public that your employees re-ceive sub-standard wages and benefits. We shall doso by lawful forms of publications in locationswhere you are engaged in your normal business.The parties stipulated that Respondent commencedpicketing the Employer at the project "on or about July3, 1979,"2 and continued to picket for over 30 days with-out filing a petition under Section 9(c) of the Act, andpicketed using the following sign:PAUl IACONO STRUCTURAL ENGINI.ERFAII.S TO PAYRATES AND FRINGE BENEFITSESTABI ISHED BY CARPENTERSIN THIS AREANO DISPUTE WITH ANY OTHER EMPI.OYEIR4. Business Representative Connors allegedlyattempts to persuade the Employer to sign acollective-bargaining agreementProject Superintendent Wallard testified that a person,who identified himself as a business representative em-ployed by Respondent, named Gerald Connors spoke toI Project Superintendent Wallard testified that the picketing com-menced June 29. 1979, whereas the lestimony of Respondent's husincssrepresentative. Connors. indicates that. as Ihe parries slipulated aind thecomplaint allege'. the picketing did not slart until Jul, .1, 1979 I haverejected Wallard's iesiimionl because of his demeanor. and because hi'daily log did not mentlon the picketing until Jul> 3. 1979, for the firsttimehim on four separate occasions, three times at the projectand once over the phone. and each time in effect eitherasked whether the Employer would like to look at acopy of Respondent's collective-bargaining contract orwould consider signing or sign such a contract. Wallarddates these conversations as taking place in 1979 on ap-proximately June 22, on July 17; and twice on July 3.once over the telephone.During cross-examination when asked to describe Con-nors, it was clear from Wallard's description that he hadnever met Connors. And when Connors, who was seatedin the hearing room, was pointed out to him. Wallard ad-mitted that Connors was not the person who supposedlyspoke to him at the project.In connection with the July 3 telephone calls, Con-nors. who testified he had never met Wallard, specifical-ly denied speaking to him on July 3 over the telephone. Iwas favorably impressed by Connors' demeanor. In addi-tion, I note that during the hearing, and after listening toConnors' voice, Wallard did not identify Connors as thieperson who spoke to him on July 3 over the phone. It isfor these reasons that I find that Wallard did not speakto Connors on July 3 over the telephone.The Charging Party's contention that "Wallard's testi-mony indicates that the individual who presented himselfas Gerald Connors and presented Connors' business cardmay in fact have been union organizer John Wederman,"has no support in the record, Quite the contrary, whenWallard during his cross-examination was introduced toWederman by counsel, Wallard testified in effect thatWederman was not the person who visited the projectand spoke with him on the dates in question.Likewise, I reject General Counsel's contention that,even though Connors did not visit with Wallard at theproject, the disputed statements herein, including thephone call, must be attributed to Respondent because therecord establishes that the unidentified person who vis-ited with Wallard and spoke to him over the phone wasan agent of Respondent. Setting aside the question ofagency, based on my observation of Wallard's demeanorI have grave doubts about the reliability and trustworthi-ness of his testimony concerning the remarks he attri-butes to the person he identified as Connors. In addition.I note that one of the conversations was not included inthe affidavit Wallard furnished the Board; Wallard's tes-timony about the business card which supposedly result-ed in his identifying the unidentified person as Connorswas not consistent; despite instructions from counsel tokeep notes of any significant conversations with agentsof Respondent, Wallard failed to include in his daily logthe damning statements which were supposedly made tohim on July 3 by the person who identified himself asConnors; nor is there any evidence that he recorded inhis daily log the remarks attributed to Connors on orabout July 17. It is for all of these reasons. particularlyhis unimpressive demeanor, that I have rejected Wal-lard's testimony in its entirely concerning his conversa-tions with the person he identified as Wallard.417 DIECISIONS ()F NATIO)NAL LABOR RELATI()ONS BOARD5. Business Representative Connors' July 2, 1979,visit to the projectOn July 2, 1979, Respondent's business representative,Connors, visited the project and spoke to one of the Em-ployer's carpenters. After introducing himself and givingthe carpenter his business card, Connors asked, "if hewas in the Union." When the carpenter answered in thenegative Connors asked, "if he considered joining theUnion." Connors told the carpenter he could probablyget him "a little bit more than what he was making onthe job," and explained the benefits contained in Re-spondent's contract and gave him a card which summa-rized the wages and fringe benefits contained in that con-tract. Connors suggested that if the carpenter was inter-ested, he should visit Respondent's office or phone Con-nors.6. Respondent's knowledge of the wages andbenefits paid by the EmployerAt the time Respondent commenced its picketingherein, the Employer was paying its carpenters substan-tially less than the rate of pay provided for in Respond-ent's collective-bargaining contract for that area. Theevidence pertaining to Respondent's knowledge of theEmployer's substandard wages is as follows.Respondent's business representative, Fouche, testifiedthat in late 1978 or early 1979, he visited a jobsite inPleasanton, California, which is in the same area as theproject, where the Employer employed several carpen-ters. According to Fouche's undisputed testimony, thecarpenters and the Employer's job superintendent, inreply to Fouche's inquiry, advised him that the Employ-er paid its carpenters $10 an hour, which Fouche testi-fied was less than the rate of pay provided for at thattime in Respondent's collective-bargaining contract forthat area. Fouche also testified that he kept this informa-tion to himself; he did not tell any other official of Re-spondent that the Employer was paying substandardwages. His testimony, in this regard, was contradicted bythe testimony of Business Representative Connors whofirst testified that Fouche communicated this informationto him, and then testified that he "could have been" toldthis by Fouche or Business Respresentative Williams.The foregoing is the sole evidence of Respondent'sknowledge of the Employer's substandard wages, andthe record establishes that other than Fouche's single in-quiry several months prior to the picketing herein, Re-spondent conducted no investigation to determinewhether the Employer paid substandard wages or bene-fits.B. Divcussion and ConclusionSection 8(b)(7)(C) of the Act, which is involvedherein, prohibits picketing by an uncertified union wherean object thereof is either recognition, bargaining, or or-ganization, if such picketing has been conducted formore than 30 days without the filing of a representationpetition. Respondent. who has never been certified as arepresentative of any of the Employer's employees, pick-eted the Employer fior more than 30 days without filinga representation petition. Respondent contends that thesole object of its picketing was to inform the public thatthe Employer was not paying carpenters in accordancewith the standard established by Respondent in the area.and thus its conduct constituted permissible informationalpicketing.The law is settled that if a union pickets using a signwhich on its face is aimed at forcing an employer, whichin fact pays substandard wages, to conform to area stand-ards, that the picketing is lawful unless there is independ-ent evidence to controvert the Union's overt representa-tions of its objective. Local Union Vo. 741, United .4ssoci-ation of Journeymen. etc. (Keith Riggs Plumbing AndHeating Contractor), 137 NLRB 1125, 1126 (1962). Herethe Respondent's picket signs and disclaimer letter law-fully urged compliance with area standards, and, in fact,the Employer's wages did not conform to area standards.Thus, the question is whether the General Counsel hassustained his burden of proof of showing an impermissi-ble objective through other extrinsic evidence. I am satis-fied that for the reasons set forth hereinafter that theGeneral Counsel has met his burden and that Respond-ent's picketing was not a lawful area standards picketing,but rather was at all times for a proscribed recognitionaland organizational objective.When Business Representative Fouche, shortly beforeRespondent's disclaimer and picketing, spoke to ProjectSuperintendent Wallard he did not speak in terms of theEmployer's failure to comply with the prevailing areawages and benefits, rather the import of his remarks wasthat the Employer, like the other contractors doing busi-ness in the area, should become a "union" contractor andoffered to furnish Wallard a copy of Respondent's col-lective-bargaining contract so Wallard could see it was agood contract. I believe Fouche's conversation withWallard indicates a recognitional and bargaining objec-tive.On July 2, 1979, several days after Respondent's dis-claimer and contemporaneous with its picketing, BusinessRespresentative Connors, who participated in the deci-sion to picket the Employer, visited the project and at-tempted to persuade one of the Employer's carpenters tojoin Respondent in order to improve his wages andfringe benefits. I believe that this indicates an organiza-tional and recognitional objective.It is undisputed that prior to the picketing Respondentdid not investigate to determine whether in fact the Em-ployer's labor costs were substandard. And the only evi-dence that Respondent knew the Employer's labor costswere substandard is the testimony of Business Repre-sentative Fouche that several months prior to the start ofthe picketing, while visiting the Employer's Pleasantonjob, he learned that the Employer was not paying its car-penters the wages provided for in Respondent's collec-tive-bargaining contract. Fouche, who played no part inthe decision to picket the Employer, also testified that hekept this information to himself; he did not pass it alongto any other official of Respondent. If Fouche's testimo-ny in this respect, which is an admission against interest,is trustworthy, Respondent's officials who made the deci-sion to picket the Employer had no knowledge that theEmployer was paying substandard wages or benefits. In418 CARPI'NTI:RS I.()OCAI UNION N(o 1622any event, even if Fouche suffered a lapse in memoryand, as Business Representaive Connors testified. toldConnors about the Employer's substandard wages on thePleasanton job, this by itself can not be characterized as"a bona fide attempt by Respondent to determine that, infact, the Employer's labor costs were substandard, whichis the duty of a union that seeks to engage in lawful areastandards picketing." Automotive Employees. LaundryDrivers and Helpers. Local No. 88. International Brother-hood of Teamsters, Chauffi'urs, Warehousemen & Helpersof America (West Coast Cycle Supply Co.), 208 NLRB679, 680 (1974), and cases cited therein at fin 9. Thus,Connors testified it was "a year or so" before the start ofthe picketing herein that Fouche informed him of theEmployer's substandard wages. Despite this substantiallapse of time, Respondent made no attempt to determinewhether the same situation still existed before engagingin the picketing herein. In short, even if Fouche's admis-sion against interest is ignored, the record when viewedin a light most favorable to Respondent establishes thatRespondent failed to conduct an investigation and anevaluation of comparative wage standards even thoughthe only information in its possession in this regard wasstale. Inasmuch as the circumstances herein do notexcuse the lack of such an investigation it indicates thatRespondent's area standards picketing was a pretext.a:'This conduct together with Connors' organizational ac-tivity, occurring contemporaneous with the picketingand after the disclaimer letter, compels the inference thatthe maintenace of area standards was merely a device toevade the provisions of the Act, and was not the trueobject of the picketing.Based upon the foregoing, I believe that the total pic-ture, therefore, is that of a union which, as recently asapproximately 2 weeks before the disclaimer and picket-ing, sought recognition and bargaining and thereaftersought to achieve the same end under the guise of areastandards picketing.4Thus, Respondent commencedpicketing ostensibly to protest the Employer's standardlabor costs even though it had not attempted to deter-mine whether in fact the Employer's labor costs weresubstandard. Also subsequent to its disclaimer, and con-temporaneous with its picketing, Respondent attemptedto organize the Employer's carpenters. In such circum-stances Respondent's disavowal of any intent to repre-sent the Employer's carpenters or obtain a contract, mustbe disregarded in face of the inference present hereinthat recognition and organization were in fact an objec-tive of Respondent's picketing.5Accordingly, I find that' See Automotive Employeei Laundry Driverv Il.oal 88 (Wt t (;taitCyvcl Supply), iupra at 679-h680, where the Board citing Sali' DievireODrivers. Warehoueimen and Helpers Local 296 it] Santa Clara aild SunBenilo Countili. Cahifornia. i atl (,41pha Beta .4cni1 .Iarkett, /l ). 2)05NLRB 462 (19731, indicated that it would regard picketing ostensibl foran area standards objective as pretexlual where there was not "an insvemi-gation and an evaluation of comparative standards carried out 1sith asgreat a degree of thoroughness as the circumstances will pernit "All too frequently purported area standards have been emploed toimask a preexisting recognitional and organizational hbjectie. See Illr-national Brotherhod of El/citrtal HTtrker. Local 265 eR P & 3 IElchr'it,236 NL RB 1333 (197i5, and cases cited at fit h' Even if recogniltion atid organizalil, n were not 1 he only, ohijccs ofRespondent', picketing. the siltlalltln is still present stllc C stuch 1lneed l !,Respondent violated Section 8(b)(7)(C) of the Act as aresult of its picketing of the Employer."Upon the foregoing findings of fact, conclusions oflaw., and the entire record. and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER7The Respondent, Carpenters Local Union No. 1622,United Brotherhood of Carpenters & Joiners of America.AFL-CIO, Hayward, California, its officers, agents, andrepresentatives, shall:1. Cease and desist from picketing, or causing to bepicketed, Paul E. lacono Structural Engineer. Inc.,where an object thereof is forcing or requiring such em-ployer to recognize or bargain with Respondent as thecollective-bargaining representative of its employees, orof forcing or requiring employees of such employer toaccept or select Respondent as their collective-bargain-ing representative, at a time when Respondent is not cer-tified as such representative and where such picketinghas been conducted without a petition under Section 9(c)being filed within a reasonable period of time not toexceed 30 days from the commencement of such picket-ing.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a)Post at its business office copies of the attachednotice marked "Appendix."" Copies of said notice, onforms provided by the Regional Director for Region 32,after being duly signed by an authorized representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(b) Furnish the Regional Director for Region 32signed copies of said notice for posting by Paul Elacono Structural Engineer. Inc.. if willing, in placeswhere notices to employees are customarily posted.(c) Notify the Regional Director for Region 32. inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.he an object of a unions' conduct in order to render Sec 8(b(7) applica-hle See Iniernational Brotherhood of El-ectrical RWorkers Local 265 (R P &M Elecric), 23h, NLRB 1 33 (1978), and cases cited al fn 76 I have considered Internalional Bnrotherhood if Elect-rwal Workler.Local 453, .1-I.-CIO (Southern Sun flectric Corpioratiot, 242 NLRB No160O (1979), cited bs Respondent, and am of the opinion it is signific anllsdistinguishable from the inrtant stuatimon7 In the event no exceptions are filed as pros.ided by Sec 102.46 of theRules and Regulations of the National L alor Relations Board. the find-ings. conclusions. and recommended Order herein shall. as provided inSec. 10248 4of the Rules and Regulations, he adopted by the Board andbecome its findings. cinclusioins, and Order, and all objections theretoshall be deemed waived for all purposesI In the event that this Order is enforced by a Judgment of a UnitedStates Court {of Appcals. the words in the notlice reading "Posted hbOrder of the Nalional l .abor Relations Board" shall read "PIo,ted Pursu-.nt to a Judgment tif the Ulnited Statles Courl ,f Appealst Enfoircilng anOrder of the National l.ahor Retallons IBoard"419